                                                                                                                      

   Exhibit 10

FIRST AMENDMENT TO PLAN OF EXCHANGE

 

This First Amendment to Plan of Exchange, dated September 29, 2005, is by and
among Dark Dynamite, Inc., a Nevada corporation (“DDYI”), Shanxi Kai Da Lv You
Gu Wen You Xian Gong Si, a corporation organized and existing under the laws of
the Peoples’ Republic of China (“Kai Da”), Richard Surber, a citizen and
resident of the state of Utah (“Surber”), and Diversified Holdings X, Inc., a
Nevada corporation (“Diversified Holdings”).

 

WHEREAS, DDYI and Kai Da entered into a Letter of Intent, dated <?xml:namespace
prefix = st1 ns = "urn:schemas-microsoft-com:office:smarttags" />August 15, 2005
and an Escrow Agreement, dated August 15, 2005.

 

WHEREAS, DDYI and Kai Da entered into a Plan of Exchange, dated August 29, 2005
(the “Plan of Exchange”), in furtherance of the Letter of Intent, providing for
DDYI to acquire 100% of the capital stock of Kai Da in exchange for the issuance
by DDYI of 100,000 new investment shares of common stock of DDYI, and, in
addition, Kai Da or the Kai Da Shareholders agreed to acquire 4,990,000
convertible preferred shares at Closing from Surber for an aggregate amount
equal to $495,000, less related expenses.

 

WHEREAS, the Plan of Exchange contemplated that at Closing the parties shall
execute a stock purchase agreement providing for the transfer of the common
stock of Black Chandelier, Inc., the operating subsidiary of DDYI which has
substantial operating assets, to Diversified Holdings for no additional
consideration other than the consideration tendered under the Plan of Exchange,
the closing of such transfer to take place after the consummation of the
transactions contemplated by the Plan of Exchange.

 

WHEREAS, the Boards of Directors of DDYI and Kai Da have determined in the
exercise of their business judgment that DDYI shall continue to operate Black
Chandelier, Inc. for at least 90 days after the closing in order to determine
whether, as a business matter, Black Chandelier, Inc. fits within DDYI’s
business plan, and, if so, whether DDYI should keep the operating subsidiary
instead of disposing of it to Diversified Holdings after Closing as contemplated
by the Plan of Exchange.

 

WHEREAS, DDYI has agreed to operate Black Chandelier, Inc. in the ordinary
course of business after the Closing for at least 90 days.

 

WHEREAS, the parties have agreed that any incremental costs associated with
auditing Black Chandelier, Inc. after the Closing shall be borne by Kai Da
and/or the Kai Da shareholders.

 

1

--------------------------------------------------------------------------------



 

NOW, THEREFORE, it is mutually agreed by the parties as follows:

 

 1. Operation of the Black Chandelier, Inc. Subsidiary Post-Closing.  DDYI and
    Kai Da hereby agree that DDYI shall operate Black Chandelier, Inc. in the
    ordinary course of business after the Closing of the Plan of Exchange for a
    period of at

     least 90 days to enable the Board of Directors of DDYI to determine whether

     Black Chandelier, Inc. fits in the business plan of DDYI or should be
disposed of.

 

 2. Certain Incidental Costs Associated With Operating Black Chandelier, Inc.
    DDYI and Kai Da hereby agree that any costs associated with auditing Black
    Chandelier, Inc. that may arise after the Closing of the Plan of Exchange
    shall be borne by Kai Da and/or the Kai Da Shareholders.

 

 3. Full Force and Effect of Other Provisions of Plan of Exchange.

DDYI and Kai Da hereby agree that all other provisions of the Plan of Exchange
are reaffirmed and shall continue in full force and effect.

 

 4. Governing Law.  This First Amendment to Plan of Exchange shall be governed

      and construed in accordance with the laws of the state of Nevada.

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Plan of Exchange as of the date first written above.

 

 

DARK DYNAMITE, INC.

 

 

By  /s/ Jared Gold 

     Jared Gold

     President

 

SHANXI KAI DA LV YOU GU WEN YOU XIAN GONG SI

 

 

By /s/ Ke, Xian Yan 

          Ke, Xian Yan

          President

 

RICHARD SURBER

 

 

/s/  Richard Surber

     (In His Individual Capacity)

  

 

DIVERSIFIED HOLDINGS X, INC.

 

 

By /s/ Richard Surber

          Richard Surber 

          President

 

3

--------------------------------------------------------------------------------



 